IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KEVIN M. HERRIN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-3990

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 8, 2014.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Jeffrey E. Lewis, General Counsel, and Michael J, Titus, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Tallahassee, for
Appellant; Kevin M. Herrin, pro se.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.